Citation Nr: 1409675	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability

2.  Entitlement to service connection for tinnitus.

3.  Evaluation for ankylosis of the right thumb, with rupture of the flexor tendon and scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1961 to December 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the Veteran's Virtual VA file, which contains an Informal Hearing Presentation from the Veteran's accredited representative. 

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have unfavorable ankylosis of the thumbs.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent rating for ankylosis of the right thumb, with rupture of the flexor tendon and scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.20, 4.21, 4.71a, Diagnostic Codes (DC) 5003, 5224 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal Circuit Court held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the appellant's claim.  In a letter of June 2008 the appellant was provided adequate notice as to the evidence needed to substantiate his claim.  He was informed of the evidence necessary to establish entitlement, what evidence was to be provided by the appellant and what evidence the VA would attempt to obtain on her behalf; it also in essence told him to provide relevant information which would include that in her possession.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter included notice as to the effective date and disability rating was not provided in compliance with Dingess, supra.  

VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements triggered by VA's receipt of a claim to establish service connection, such as in the instant case, differs in content from notice in response to a claim seeking a higher evaluation for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5103(b)(3).  In the instant case, VCAA notice requirements as to disability ratings were satisfied because the RO provided the appellant with the notice as to assignment of disability ratings applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service medical records and outpatient medical records have been obtained.  The appellant was afforded a VA examination which is adequate for appellate review.  It contained relevant findings and included an examination of the Veteran.  Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1 , 4.20 (2005). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 . 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran asserts that he is entitled to a higher initial rating for his service-connected ankylosis of the right thumb, currently evaluated as 10 percent disabling.  He is assigned a 10 percent rating under DC 5224.  38 C.F.R. § 4.71a. 

Under DC 5224, a 10 percent evaluation is warranted when there is favorable ankylosis and a 20 percent evaluation is warranted when there is unfavorable ankylosis.

As will be noted below, x-rays have shown early arthritic changes.  Under DC 5003, arthritis is rated according to limitation of motion of the specific joints involved.  When the limitation of motion of the joints is noncompensable, a 10 percent rating is warranted when there is x-ray involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

At an August 2008 VA examination the Veteran reported that since the in-service injury he has not been able to flex the distal phalanx of the right thumb.  On physical examination there was a half inch linear scar which was not painful but had some adherence to the underlying tissue.  There was slight depression and puckering of the scar.  The scar was noted to be deep and the damage underneath was approximately the same as the scar.  The color of the scar was pale and there was no area of induration or inflexibility.  Regarding range of motion, the Veteran was unable to flex the distal phalanx of the right thumb at all.  The examiner noted that due to this, the joint has become somewhat ankylosed.  Flexion of the distal phalanx was to 35 degrees and only passive.  There was no ability to actively flex the thumb.  Active and repetitive motion was not possible.  X-rays showed early osteoarthritic changes in the first metacarpal phalangeal joint.  

There are no records whatsoever of incapacitating episodes due to the Veteran's osteoarthritis of the right thumb and there is only one joint involved.  Thus, he does not meet the criteria for an evaluation under DC 5003.  He also does not have unfavorable ankylosis of the right thumb.  Therefore, he does not meet the criteria for a 20 percent evaluation under DC 5224.  The post-service medical records provide evidence against this claim.

Since the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the criteria for a 20 percent evaluation have not been met at any time to warrant a staged rating.  Simply stated, the Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record from the day the Veteran filed his claim to the present supports the conclusion that he is not entitled to increased compensation during any time within the appeal period. 

The Board notes that the Veteran has been noted to have a scar on the thenar eminence of the right hand.  However, the scar is deep it is not painful and is linear.  Therefore, a separate rating for the scar is not warranted.

Finally, the Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-scheduler evaluation under 38 C.F.R. § 3.321(b).  That is, there is no evidence of exceptional or unusual circumstances to suggest that the veteran is not adequately compensated by the regular rating schedule.  VAOGCPREC 6-96.  The appeal is denied.

Total Disability Rating Based on Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case the Veteran acknowledges being employed during the pendency of this appeal.  Specifically, at the November 2008 VA examination, the Veteran reported he has been employed as a brick and block mason since 1969.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.
.

ORDER

Entitlement to an initial disability evaluation higher than 10 percent is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  After careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claims.

The Veteran was afforded a VA examination in August 2008 at which time no nexus opinion was rendered.  However, an addendum opinion was provided in November 2008. At the time, he was diagnosed with bilateral hearing loss disability and tinnitus. The examiner opined that since the Veteran had reported his hearing loss had started 20-25 years after service and the separation physical showed normal hearing, the Veteran's tinnitus and hearing loss did not originate in service.

In a September 2009 statement, the Veteran stated that his statement had been misconstrued.  He explained that he had reported that his tinnitus and hearing loss had gotten really worse to the point of being disabling 20-25 years ago, but that he had hearing loss and tinnitus since service.  He also argued that his hearing loss is probably related to his eardrum perforation.  The Board notes that the Veteran is currently service connected for tympanic membrane perforation.  

Considering the above, the Board finds that a new medical opinion is warranted prior to deciding the claim.  Specifically, as the Veteran is now arguing that his hearing loss disability is secondary to his service connected tympanic membrane perforation, a nexus opinion on the issue of secondary service connection must be obtained.  Additionally, the Veteran has argued that his statements as to the facts was misconstrued.  The Veteran is competent to report symptoms and therefore, the medical opinion must consider his clarification. On remand, a new opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim file to an appropriate VA examiner and ask that they provide an opinion as to whether the currently diagnosed bilateral hearing loss disability and tinnitus are related to service or whether such an etiology is unlikely.  The examiner must also provide an opinion as to whether the bilateral hearing loss and tinnitus were caused by or aggravated beyond their natural progression, by the service connected tympanic membrane perforation.  The claim file must be made available to the examiner and access to the Virtual VA file must be granted.  The examiner must review the claim files both paper and electronic and must notate in the examination report that a review of the file was conducted.  The examiner must provide a complete rationale for any opinion rendered.  

2. The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the issues of entitlement to service connection for uterine fibroids and a stomach disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


